Campbell, J.,
delivered the opinion of the court.
The instruction numbered 16, and asked by the accused, should have been given. It correctly states the law as applied to the facts testified to by the accused, and should have been preferred over several which were given. Its refusal was not justified by the giving of the third, eighth, and eleventh for the defendant, the two first of which might have been properly refused if it had been given. The reason that the third given for the accused did not fill the place of the sixteenth is that it couples the proposition as to the threats with its other proposition, and requires the belief of both by the jury in order to acquit. We reaffirm the doctrine of Aldridge v. The State, 59 Miss. 250, and Lamar v. The State, ante, 428, and intend in every case to apply it in the hope that *802instructions pertinent to the facts may supersede the stereotyped and vague generalities so often found in the records of criminal cases.

Reversed and remanded for a new trial.